DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment field February 4, 2022 has been entered.  Claims 1-17 and 19-21 remain pending in this application.
Examiner notes that the applicant alleges to have amended claim 21 to address the rejection to the claim under 35 USC 112 raised in the prior office action mailed November 15, 2021, but the claims filed February 4, 2022 do not reflect this amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a processor for processing data including performing address translation from virtual addresses to physical addresses”.  As discussed in the indefiniteness analysis below, the phrase “performing address translation from…” contains reasonable interpretations of the scope of “performing address translation”, where this could refer to the more general process of address translation, a specific TLB translation, or a specific page walk translation.  The general address translation and TLB translation is shown to occur in the processor at [0029] (for the TLB translation) and [0051] (where the result of a page table walk is sent back to the processor, in effect where the processor is able to obtain a real address from a virtual address).  Regarding the page table walk process/translation, the claimed invention is related to offloading the table walk to the memory controller, see “In an embodiment, the memory controller performs the entire table walk… in another embodiment, the memory controller (MC) performs the entire table walk”, [0051], where the memory 
The dependent claims are rejected for dependence on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 has been amended to recite “a processor for processing data including performing address translation from virtual addresses to physical addresses”.  The phrase “performing address translation …” could be interpreted at least three ways: first, a general process where the processor receives a virtual address and returns/obtains a physical address, second, a specific translation utilizing the TLB to perform the address translation, and third, a 
Claim 21 recites “…at the outset of translating the first virtual address to the second virtual address”.  However, “the second virtual address” lacks antecedent basis, as only “a  
The other dependent claims are rejected for dependence on claim 1. 

Prior Art Comments
Upon re-consideration of the claims and prior art and an updated search of the art, no prior art rejection is given in this action. In view of the remarks filed February 4, 2022, examiner agrees with applicant that the prior grounds of Lea, Park, and Boucher fail to teach the claims as a whole.  
Here, the persuasive argument is that the standard for obviousness and question under 35 U.S.C. 103 relates to whether the claimed invention as a whole would have been obvious, not the differences between the claims and prior art.  In particular, the claim limitations reciting “the processor having… a Page Walk Cache (PWC) for storing a plurality of page directory entries” and the memory controller configured limitations point to a determination of nonobviousness.  
Examiner maintains that the individual locations of the page walk cache and where the page walk occurs is an obvious difference.  Art exists where the page table walk can be performed in either the CPU (e.g. Park, as has been cited and discussed in prior office actions and responses) or the memory controller (e.g. Lea, as has been cited and discussed in prior office actions and responses).  This extends to the location of the page walk cache, where Park for example shows the PWC located in the CPU and Ben-Meir (US 2015/0095610), where the equivalent of the PWC is managed by the memory cache controller.  However, as argued, the 
Examiner notes that this argument also extends to the double patenting rejection, as one of differences in the claims of related application 16/701,230, now US 11,163,695, is the recitation of the PWC in the processor.  If Park as prior art is not unable to render the PWC in the processor/page table walk in the memory controller obvious, Park is similarly unable to render the claims of US 11,163,695 obvious.  As such, the double patenting rejection is withdrawn.
Examiner notes that other arguments presented are unpersuasive and do not contribute to the determination of nonobvious subject matter. 
 Applicant argues impermissible hindsight bias at times, but this is unpersuasive.  Any judgment of obviousness is necessarily a reconstruction, and while the determination of obviousness itself is ultimately changed as discussed above, the rationale for the determination was made only with the knowledge available from the Lea and Park references, so a reconstruction would have been proper.  
Applicant again argues that the combination presented in the prior office action would have changed the basic principle of the Lea reference.  However, other than identifying a number of differences between Lea and Park, the argument does not identify a different basic principle.  A difference in structure and configuration is not sufficient to change the principle of operation – both Lea and Park still operate to use TLB look ups and page table walks to perform address translation.  
Regarding the argument concerning Boucher, upon re-consideration, the argument is unpersuasive.  The argument focuses on how Boucher alone fails to teach the identified limitation (sending a memory line to the processor/extracting the PTE from the memory line at the processor), but this is unpersuasive as the prior rejection is based on the incorporation of Boucher into Lea and Park.  Boucher is relied upon to teach the ability of a processor/cache within a processor to receive data items at a memory line granularity and then extract required data for the processor, and the provided citation establishes this.  Boucher is not relied upon for the data extracted to specifically be the PTE – that is established by Lea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Meir, as cited above,
Ben-Meier et al. (US 9,058,284), Lebeane et al. (US 2020/0065255), Power et al. (“Supporting x86-64 Address Translation for 100s of GPU Lanes”), Margaritov et al. (“Prefetched Address Translation”), Ahn et al. “Revisiting Hardware-Assisted Page Walks 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  The amendment to claim 1 necessitated the rejection for indefiniteness and new matter.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139